On Petition for a Rehearing.
Elliott, J.
It is assumed in the brief in support of the petition for a rehearing, that the complaint does not show that the wrongful act was done by the company. This assumption is not sustained by the record.
The complaint does aver that' the train was in the exclusive control of the defendants employees, and that the conductor who had charge thereof did negligently cause the injury to the plaintiff by causing the train to move while she was still on the platform, and by jerking her to the ground. If the conductor was the one in charge of the train, as the complaint avers and the demurrer admits, he was the agent of the company so far as concerned the rights of passengers in alighting from the train. Upon this subject the cases are numerous and harmonious, The general rule is thus *571stated by Campbell, J., in Great Western R. W. Co. v. Miller, 19 Mich. 305: “He represents them in his whole management of his train.” Cincinnati, etc., R. R. Co. v. Carper, 112 Ind. 26 ; Bass v. Chicago, etc., R. W. Co., 36 Wis. 450; Chicago, etc., R. W. Co. v. Ross, 112 U. S. 377; Rauch v. Lloyd, 31 Pa. St. 358; 1 Wood Railway Law, 449.
Filed March 6, 1888.
We say this much on the petition for the reason that counsel claim that we did not fully understand their position in the original argument. All the other questions are fully discussed and decided in the previous opinion.
Petition overruled.